DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 18 July 2022, with respect to Claims 1, 13, and 17 have been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1-20 has been withdrawn. 
The combination of Von Novak III, US 2017/0264141 and Sheu et. al. US 6,049,178 teaches a wireless power relay method comprising: wirelessly receiving, using a first antenna, an alternating current (AC) power signal of a first frequency from a wireless power transmission apparatus; converting, using a rectifier, the received AC power signal into a direct current (DC) power; storing, in a storage device, electric energy of the DC power output from the rectifier; generating, using a power oscillator, an AC power signal of a second frequency; and transmitting, using a second antenna, the AC power signal of the second frequency to a wireless power reception apparatus.
The combination however is silent wherein generating, using the power oscillator, an AC power signal of a second frequency in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 13 and 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a wireless power relay method comprising: wirelessly receiving, using a first antenna, an alternating current (AC) power signal of a first frequency from a wireless power transmission apparatus; converting, using a rectifier, the received AC power signal into a direct current (DC) power; storing, in a storage device, electric energy of the DC power output from the rectifier; generating, using a power oscillator, an AC power signal of a second frequency in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value; and transmitting, using a second antenna, the AC power signal of the second frequency to a wireless power reception apparatus.
Regarding Claims 2-12, they depend from Claim 1.
Regarding Claims 14-16, they depend from Claim 13.
Regarding Claims 18-20, they depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 August 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836